      Case 2:19-cr-00898-DLR Document 236 Filed 04/07/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-19-00898-001-PHX-DLR
10                  Plaintiff,                           ORDER
11   v.
12   David Allen Harbour,
13                  Defendant.
14
15
16          Before the Court is Defendant’s ex parte Rule 17(c) motion for issuance of
17   subpoenas duces tecum related to Canyon Road (Doc. 232) and his ex parte motion to seal
18   said motion (Doc. 231). Defendant has established that preserving the sealed and ex parte
19   nature of his Rule 17(c) motion—within which he has risked divulging trial tactics in order
20   to meet his burden of demonstrating that the Nixon standards are satisfied—is necessary to
21   prevent Defendant’s trial strategy from being revealed to the government. See U.S. v.
22   Nixon, 418 U.S. 683, 699-700 (1974); U.S. v. Sleugh, 896 F.3d 1007, 1017 (9th Cir. 2018).
23   Consequently, the Court will grant Defendant’s motions.
24          Nevertheless, even where the Court has allowed a defendant to file an application
25   for subpoena duces tecum that is ex parte, once the application is granted, as here, “it does
26   not follow that the defendant is entitled to strategic advantage or tactical surprise.” U.S. v.
27   Buntyn, No. 1:20-cr-00708 KWR, 2020 WL 5657602, at * 2 (D.N.M. Sept. 23, 2020)
28   (quoting U.S. v. Sellers, 275 F.R.D. 620, 625 (D. Nev. 2011)). Rather, “the plain language
      Case 2:19-cr-00898-DLR Document 236 Filed 04/07/21 Page 2 of 3



 1   of Rule 17(c) authorizes the court to ‘direct the witness to produce the designated items in
 2   court before trial or before they are to be offered in evidence,’ and once ‘the items arrive,’
 3   to ‘permit the parties and their attorneys to inspect all or part of them.’” Id. (quoting Fed.
 4   R. Crim. P. 17(c)).
 5          Consequently, although the Court will permit Defendant's Rule 17(c) motion to
 6   remain ex parte and under seal to prevent the disclosure of his trial strategy to the
 7   government, it will direct that the government have access to the responsive material, itself,
 8   once it is produced by the third parties.1 See United States v. Ellis, No. 19-369, 2020 WL
 9   6204340, at *2 (W.D. Pa. Oct. 22, 2020). Particularly, the third-parties—BOK Financial
10   Services, Inc. and Praff, Kieffer & Company—shall produce, within 30 days and 60 days
11   of the date of this order, respectively, the requested materials either electronically to both
12   Defendant and the government, or to the Court, at which time the Court will notify both
13   parties that the documents are available for inspection and copying.
14          The materials ordered to be produced below, if not delivered to both sides
15   electronically, shall be delivered to:
16
17                    The Chambers of District Judge Douglas L. Rayes
                      Sandra Day O’Connor United States Courthouse
18                    401 W Washington Street
                      Phoenix, AZ 85003
19
20          IT IS ORDERED that Defendant’s ex parte motion to seal (Doc. 231) is
21   GRANTED. Defendant’s ex parte Rule 17(C) motion for issuance of subpoenas duces
22   tecum related to Canyon Road and the exhibits attached thereto (Doc. 232) shall be filed
23   under seal, along with the motion to seal (Doc. 231).
24          //
25          //
26          //
27          //
28
            1
                 Defendant is not required to provide a copy of the subpoenas to the government.

                                                  -2-
      Case 2:19-cr-00898-DLR Document 236 Filed 04/07/21 Page 3 of 3



 1         IT IS FURTHER ORDERED that Defendant’s ex parte Rule 17(C) motion for
 2   issuance of subpoenas duces tecum related to Canyon Road (Doc. 232) is GRANTED.
 3   The subpoenas, attached to the motion, shall be issued to the entities identified therein.
 4   The entities shall produce the responsive material in the manner described above. .
 5         Dated this 7th day of April, 2021.
 6
 7
 8                                                Douglas L. Rayes
                                                  United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
